THE WEILEZ LAW. FIRM, P.A.
Hh ow — Bank of America Building

18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160

ate ant rs Re ae

 

 

i
|
December 7, 2019 _| The Initial! Pretrial Conference in this matter

 

 

! DEC 1 1 2019 :
is hereby adjourned to January 24, 2020 at
VIA CM/ECF 3:30 p.m.
Honorable Judge Alison J. Nathan

 

United States District Court
Southern District of New York
40 Foley Square, Courtroom 906
New York, NY 10007-1312

Re: Velasquez v. 44 Water Street, Inc., d/b/a Da Vinci Pizzeria, et al.
Case 1:19-cv-06908-AJN

Dear Judge Nathan:
The undersigned represents the Plaintiff in the above-captioned case matter.

The Initial Pretrial Conference in this matter is currently scheduled for December 20, 2019
at 3:15 p.m., in your Honor's Courtroom. However, Plaintiff’s counsel has a conflict on this date
with a scheduled Mediation, for a matter in the Southern District of New York Conference, that
will take the entire day and therefore will overlap the initial pretrial conference in this instant
matter. Also, at this time, Defendants have not yet appeared in this case. Therefore, it is
respectfully requested that this Conference be postponed 30 days from the day of the Conference,
or any other date most convenient to this Honorable Court.

Thank you for your consideration of this first adjournment request.

Sincerely,

By:_/S/B. Bradley Weitz
B. Bradley Weitz, Esq. (BW9365)
THE WEITZ LAW FIRM, P.A.
Attorney for Plaintiff
Bank of America Building
18305 Biscayne Blvd., Suite 214

  

| Aventura, Florida 33160
————————— Telephone: (305) 949-7777
NaN Ae Facsimile: (305) 704-3877

UNITED STATES DISTRICT JUQGE

mf ay§

Email: bbw@weitzfirm.com

 
